Citation Nr: 0404810	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-04 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to cardiovascular disability, to include 
arterioslerotic heart disease, left ventricular dysfunction, 
status post myocardial infarction, and hypertension.  

2.  Entitlement to service connection for a kidney disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

The veteran served on active duty from May 1952 to May 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

The veteran's service medical records are not associated with 
the claims folder.  Pursuant to multiple attempts by the RO 
to locate the veteran's service records, it appears that the 
records were most likely destroyed in a fire.  Requests by 
the RO are included in the claims folder.  

The veteran maintains that his hypertension had its onset in 
service and that his cardiovascular disease and a kidney 
disorder developed as a result of his hypertension.  He 
contends that he was hospitalized on several occasions during 
service initially due to kidney problems, at which time 
hypertension was suspected and diagnosed.  A single service 
record associated with the claims folder reveals a blood 
pressure reading of 140/90.  

Further, in a statement by J.W. Wilson, Jr., M.D., dated in 
October 2001, it is noted that the veteran had experienced 
"significant hypertension" since the early 1960s.  The 
doctor also mentioned that stress could cause or aggravate 
existing hypertension and that such stress could result from 
any number of factors, military combat among them.  There is, 
however, no evidence that the veteran had any foreign 
service.

Additionally, in a letter dated in January 1965 from William 
R. Giddens, M.D., reference was made to another physician's 
report dated in January 1965 of treatment for hypertension 
and a disorder that involved the renal arteries.  

The record as it stands currently is inadequate for the 
purpose of rendering an informed decision.  In the interest 
of ensuring an equitable decision, the Board has determined 
that a remand is necessary to obtain a current VA examination 
and opinion.  

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was signed into law on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  The Act 
includes a duty, when necessary, to provide a medical 
examination in accordance with 38 U.S.C.A. § 5103A(d)(2).  

The Board hereby directs the RO to complete the following 
directives:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  The RO should arrange for a VA 
cardiovascular examination to determine 
the nature and etiology of the veteran's 
hypertension, arteriosclerotic heart 
disease, left ventricular dysfunction, 
status myocardial infarction, and kidney 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
requested to render an opinion as to 
whether it is as least as likely as not 
that any current hypertension, 
arteriosclerotic heart disease, left 
ventricular dysfunction, status 
myocardial infarction, and kidney 
disorder are related in any way to his 
period of service.  Specifically, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's hypertension had its 
onset in service, taking note of the only 
available in-service blood pressure 
reading of 140/90.  

3.  After conducting any additional 
indicated development, the RO should 
again review the veteran's appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




